DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7 & 10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shimpo (US 2017/0029046).
Referring to claim 1, Shimpo discloses a rear part of a vehicle (10, fig 1) comprising:
 a rear structure (14, fig 1) and a spare wheel (68, fig 5), the rear structure comprising a luggage compartment floor (16, fig 5) in which a well (44, fig 1) which receives the spare wheel is formed, the well comprising a bottom (44c, fig 1) and at least one first wall positioned facing the spare wheel and forming a wall of the well, the bottom of the well comprising attachment means (50, fig 1) for securing the spare wheel thereto, wherein the well comprises control means (60, fig 1) positioned between said at least one first wall (44b, fig 1) and the attachment means, said control means being suitable for releasing the spare wheel from the 

Referring to claim 2, Shimpo also discloses the control means comprises a sharp end (seen in fig 3) positioned facing the attachment means and suitable for cutting said attachment means in the event of said impact.

Referring to claim 3, Shimpo further discloses the attachment means comprises a screw (64, fig 1) secured to the bottom of the well, the sharp end of the control means being suitable for cutting said screw in the event of the impact.

Referring to claim 4, Shimpo furthermore discloses the rear structure comprises a reinforcement (46, fig 1) positioned on the outside of the well as an extension of the control means.

Referring to claim 5, Shimpo additionally discloses the well comprises at least one second vertical wall positioned on the side opposite said first wall and a wedge (82, fig 1) positioned along said second wall, said wedge comprising an inclined wall (44C1, fig 1) suitable for forming a ramp to enable the spare wheel to at least partly exit the well in the event of said impact.



Referring to claim 7, Shimpo also discloses the wedge is partly positioned beneath the spare wheel (seen in fig 1).

Referring to claim 10, Shimpo additionally discloses a vehicle (10, fig 1) comprising the rear part (seen in fig 1).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-9 & 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimpo (US 2017/0029046).
Regarding claim 8-9 & 11, Shimpo further discloses the claimed invention except for the wedge is formed from a plastic material, metal, a dense foam or a composite material.  It would have been obvious to one having ordinary skill in the art, before the effective filling date of the claimed invention to modify a wedge in rear luggage compartment for a spare tire to made from a plastic material, metal, a dense foam or a   In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.


	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kosuge et al. discloses a rear body structure.  Froumajou discloses a spare wheel arrangement. Cox et al. discloses a reinforcement panel. Suzunki et al. a spare tire storage. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNSURRAYE WESTBROOK whose telephone number is (571)270-7820.  The examiner can normally be reached on 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 5712726659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 

/D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612                                                                                                                                                                                                        
/SUNSURRAYE WESTBROOK/
Examiner Art Unit 3612